Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 04 Nov 2021.
Claims 5, 6 and 16 are pending. Claims 1-4 and 7-15 are cancelled. Claim 5 is amended. Claim 16 is new.
Claim Objections
Claim 5 and 16 are objected to because of the following informalities:  “a second magnetic block” should read as “a second magnetic ferrite block” to be consistent with recitation of “a first magnetic ferrite block” which appears earlier in claims 5 and 16, respectively, at the first line of the last paragraph of the respective claims.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 (and depending claim 6) and claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 and 16 recites the limitation "the diffuser plate" twice in the last paragraphs of claim 5 and 16 respectively.  There is insufficient antecedent basis for this limitation in the 
For the purpose of examination, “the diffuser plate” shall be interpreted as “the diffuser” in light of Fig. 2A or 2B and paragraph [0042].
In light of the above, depending claim 6 is also rejected at least due to dependency on rejected claim 5.
Further regarding claim 16, limitation “wherein the rotating frequencies are at slightly different frequencies” is unclear the scope of “slightly different frequencies.” Additionally, in light of earlier recitation of limitation “the fifth VHF power generator operates at a frequency different from the frequency provided to the first VHF generator, the second VHF generator, the third VHF generator and the fourth VHF generator” it is unclear if the “different frequency” applied to the fifth VHF generator can be “slightly” different from the rotating frequencies. A review of the Specification does not define what is meant by “slightly different frequencies, ” but does provide an example of frequencies applied in paragraph [0045].
For the purpose of examination, “slightly different frequencies” and “different frequency” in the context of claim 16 shall be interpreted as the difference in frequency between the frequency applied by the fifth VHF power generator and each of the rotating frequencies has a larger difference in frequency than the difference in frequency among/between the applied rotating frequencies in light of paragraph [0045] of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, IV et al. (US 2011/0192349 A1 hereinafter “Hammond”) in view of Reyzelman et al. (US 2003/0215373 A1 hereinafter “Reyzelman”) and Kudela et al. (US 2010/0104772 A1 hereinafter “Kudela ‘772”) and Kudela et al. (WO 2011/156534 A2 hereinafter “Kudela ‘534”).
Regarding claim 5 Hammond teaches a plasma processing chamber (Fig. 1-3, paragraph [0014]), comprising: 
a diffuser (comprising showerhead 22, Fig. 1, paragraph [0017]); 
a backing plate (comprising back wall 20, Fig. 1, paragraph [0017]) coupled to the diffuser (comprising 22, Fig. 1),
wherein the backing plate (comprising 20, Fig. 1-3) has an opening at a substantial center of the backing plate for a gas feed (comprising gas inlet conduit 28, Fig. 1-3, paragraph [0018]);
a first VHF power generator (comprising RF power source 41, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 81, Fig. 3, paragraph [0110]) coupled to the backing plate (comprising 20, Fig. 1-3) at a first radius (i.e. a first radial distance) from a center of the backing plate and at a first azimuth angle (i.e. a first angle orientation on the backing plate, wherein the azimuth direction is a first angle orientation with reference to center and along the perimeter of the backing plate (see RF connection point 31, Fig. 2-3, paragraph [0033]); 
a second VHF power generator (comprising RF power source 42, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 82, Fig. 3, paragraph [0110]) coupled to the backing plate at a second radius (i.e. a second radial distance) from the center of the backing plate and at a second azimuth angle (i.e. a second angle orientation on the backing plate, wherein the second azimuth direction is a second angle orientation 
a third VHF power generator (comprising RF power source 43, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 83, Fig. 3, paragraph [0110]) coupled to the backing plate at a third radius (i.e. a third radial distance) from the center of the backing plate and at a third azimuth angle (i.e. a third angle orientation on the backing plate, wherein the third azimuth direction is a third angle orientation with reference to center and along the perimeter of the backing plate)(see RF connection point 33, Fig. 2, paragraph [0033]);
a fourth VHF power generator (comprising RF power source 44, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 84, Fig. 3, paragraph [0110]) coupled to the backing plate at a fourth radius (i.e. a fourth radial distance) from the center of the backing plate and at a fourth azimuth angle (i.e. a fourth angle orientation on the backing plate, wherein the fourth azimuth direction is a fourth angle orientation with reference to center and along the perimeter of the backing plate) (see RF connection point 34, Fig. 2-3, paragraph [0033]); and
a controller operatively connected to the plasma processing chamber (paragraph [0114]), wherein the controller is programmed to control operation of the first VHF power generator, the second VHF power generator, the third VHF power generator, and the fourth VHF power generator (paragraph [0114] discloses that the phase shifters 61-64, reference oscillator 70, and waveform generator 90 can be combined into a programmable computer wherein the phase shifters 61-64, reference oscillator 70, and waveform generator 90 are shown to be coupled to the first through fourth VHF power generators 81-84 in Fig. 3);
wherein the first VHF power generator (comprising RF power source 41, Fig. 2; comprising RF generator 81, Fig. 3) and the third VHF power generator (comprising RF 
the second VHF power generator (comprising RF power source 42, Fig. 2; comprising RF generator 82, Fig. 3) and the fourth VHF power generator (comprising RF power source 44, Fig. 2; comprising RF generator 84, Fig. 3) each have VHF fed therein i.e. fed to the backing plate) through a matching network (comprising RF impedance matching network 52 and 54, Fig. 2 and 3, paragraph [0022])
Regarding limitation “radius” and “azimuth,” it is noted that the instant invention is with reference to a rectangular shaped backing plate and not a circular shape backing plate in light of Fig. 2A-2C.
Hammond is silent regarding the match being fixed. 
Hammond does not explicitly teach the first VHF power generator and the third VHF power generator have a first frequency out of phase from each other at match output, and the second VHF power generator and the fourth VHF power generator each have VHF at a second frequency out of phase from each other at match output, wherein the first and second frequencies are different, and wherein a first magnetic ferrite block is coupled to the backing plate and positioned adjacent a first edge of the diffuser between the first VHF power generator coupled to the backing plate at the first radius from the center of the backing plate and at the first azimuth angle and the third VHF power generator coupled to the backing plate at the third radius from the center of the backing plate and at the third azimuth angle, a second magnetic block is coupled to the backing plate and positioned adjacent a second edge of the diffuser between the second VHF power generator coupled to the backing plate at the second radius from the center of the backing plate and at the second azimuth angle and the fourth VHF power generator coupled to the backing plate at the fourth radius from the center of the backing plate and at the fourth azimuth angle.
However, Reyzelman teaches a plasma processing chamber including a VHF RF generator (10, Fig. 2) and a fixed matching network (60, Fig.2, paragraph [0057]) wherein a fixed matching network has no moving mechanical parts so tuning is reliable and fast (paragraph [0057]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the matching network for each of the first through fourth VHF generator to be at fixed match in view of teachings of Reyzelman in the apparatus of Hammond as a known suitable matching network which would enable fast and reliable tuning (Reyzelman: paragraph [0057]). (examiner notes regarding limitation “fixed match” that this limitation does not appear to have any apparent criticality to the invention considering paragraph [0039] and [0052]of the instant invention discloses that fixed or automatic matches could be utilized in the instant invention).
Hammond in view of Reyzelman as applied above do not explicitly teach the first VHF power generator and the third VHF power generator have a first frequency out of phase from each other at match output, and the second VHF power generator and the fourth VHF power generator each have VHF at a second frequency out of phase from each other at match output, wherein the first and second frequencies are different, wherein the first and second frequencies are different, and wherein a first magnetic ferrite block is coupled to the backing plate and positioned adjacent a first edge of the diffuser between the first VHF power generator coupled to the backing plate at the first radius from the center of the backing plate and at the first azimuth angle and the third VHF power generator coupled to the backing plate at the third radius from the center of the backing plate and at the third azimuth angle, a second magnetic ferrite block is coupled to the backing plate and positioned adjacent a second edge of the diffuser between the second VHF power generator coupled to the backing plate at the second radius from the center of the backing plate and at the second azimuth angle and the fourth VHF power generator 
However, Kudela ’772 teaches a plasma processing chamber (claim 12, Fig. 1B) comprising a first magnetic ferrite block (comprising one of the ferrites 132, Fig. 1B, comprising one of the ferrites 204 Fig. 2A, comprising one of the ferrites 252, Fig. 2B) is coupled to the backing plate (comprising 126, Fig. 1B) and positioned adjacent a first edge of the diffuser (comprising showerhead 128, Fig. 1B) and a second magnetic ferrite block (comprising the other of the ferrites 132, Fig. 1B, comprising the other of the ferrites 204 Fig. 2A, comprising 252, Fig. 2B) is coupled to the backing plate and positioned adjacent a second edge of the diffuser (comprising showerhead 128, Fig. 1B) wherein Kudela ‘772 additionally teaches that the ferrite blocks can have various positions including being positioned on all edges of the backing plate (paragraph [0035]) as well as along the middle of the electrode/diffuser (Fig. 5, paragraph [0047][0051]). Kudela ‘772 teaches that such a configuration can control VHF current to enable plasma uniformity and processing/deposition uniformity (i.e. uniform substrate processing) by compensating for the standing wave effect (paragraph [0040], [0053]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a first magnetic ferrite block (Kudela ‘772: 132, Fig. 1B) coupled to the backing plate (Hammond: 20, Fig. 1-3; Kudela: 126, Fig. 1B) and adjacent a first edge of the diffuser (comprising showerhead 128, Fig. 1B) and a second magnetic ferrite block (comprising the other of the ferrites 132, Fig. 1B, comprising the other of the ferrites 204 Fig. 2A, comprising 252, Fig. 2B) is coupled to the backing plate and positioned adjacent a second edge of the diffuser (comprising showerhead 128, Fig. 1B) view of teachings of Kudela ‘772 to enable controlling VHF current plasma uniformity for uniform substrate processing (Kudela: paragraph [0040], [0053]). Further, since Hammond teaches the first through fifth VHF power generators and Kudela ‘772 teaches various ferrite block configurations including being positioned on all edges of the backing plate (paragraph [0035]) as well as along the middle of 
Hammond in view of Reyzelman and Kudela ‘772 as applied above do not explicitly teach that the first VHF power generator and the third VHF power generator have a first frequency out of phase from each other at match output, and the second VHF power generator and the fourth VHF power generator each have VHF at a second frequency out of phase from each other at match output, wherein the first and second frequencies are different, wherein the first and second frequencies are different.
However, Kudela ‘534 teaches plasma processing chamber (paragraph [0024], Fig 1), comprising a VHF power generator (comprising second RF power source 32 and third RF power source 33, Fig. 2, paragraph [0038]) coupled to the backing plate at a first corner location at a first radius (i.e. first radial distance) from a center of the backing plate and at a first azimuth angle (comprising RF connection point 52, Fig. 2), at a second corner location at a second radius from the center of the backing plate and at a second azimuth angle (comprising RF connection point 53, Fig. 2), a third corner location at a third radius from the center of the backing plate and at a third azimuth angle (comprising RF connection point  54, Fig. 2), and a fourth corner location at a fourth radius from the center of the backing plate and at a fourth azimuth angle 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first VHF power generator (Hammond: 41, Fig. 2; 81, Fig. 3) and the third VHF power generator (Hammond: 43, Fig. 2; 83, Fig. 3) each generate power at a frequency different than that of the second VHF power generator (Hammond: 42, Fig. 2; 82, Fig. 3) and the fourth VHF power generator (Hammond: 44, Fig. 2; 84, Fig. 3) such that power applied at the first radius/first corner location and third radius/third corner locations from the respective first and third VHF power generator has a power at a first frequency and out of phase (i.e. opposite phase) from each other at match output and the power applied at the second radius/second corner and fourth  radius/fourth corner locations from the respective second and fourth VHF power generator is applied at a second frequency out of phase from each other at match output, wherein the first and second frequencies are different in view of teachings of 
Regarding claim 6, Hammond further teaches wherein the backing plate (20, Fig. 1-3) is coupled (interpreted broadly to mean there is some means for connecting and not necessarily directly coupled/in contact) to a lid (comprising chamber top wall 18, Fig. 1, paragraph [0016]) of the plasma processing chamber (the backing plate 20 is connected/coupled to the chamber wall 18 via dielectric liner 19 and sidewall 14, Fig. 1, paragraph [0021]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, IV et al. (US 2011/0192349 A1 hereinafter “Hammond”) in view of Kudela et al. (US 2010/0104772 A1 hereinafter “Kudela ‘772”) and Kudela et al. (WO 2011/156534 A2 hereinafter “Kudela ‘534”) and Kawamura et al. (US 2005/0255255 A1 hereinafter “Kawamura”).
Regarding independent claim 16, Hammond teaches a plasma processing chamber (Fig. 1-3, paragraph [0014]), comprising: 
a diffuser (comprising showerhead 22, Fig. 1, paragraph [0017]); 
a backing plate (comprising back wall 20, Fig. 1, paragraph [0017]) coupled to the diffuser (comprising 22, Fig. 1),
wherein the backing plate (comprising 20, Fig. 1-3) has an opening at a substantial center of the backing plate for a gas feed (comprising gas inlet conduit 28, Fig. 1-3, paragraph [0018]);
a first VHF power generator (comprising RF power source 41, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 81, Fig. 3, paragraph [0110]) coupled to the backing plate (comprising 20, Fig. 1-3) at a first radius (i.e. a first radial distance) from a center of the backing plate and at a first azimuth angle (i.e. a first angle orientation on 
a second VHF power generator (comprising RF power source 42, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 82, Fig. 3, paragraph [0110]) coupled to the backing plate (comprising 20, Fig. 1-3) at a second radius (i.e. a second radial distance) from the center of the backing plate and at a second azimuth angle (i.e. a second angle orientation on the backing plate, wherein the second azimuth direction is a second angle orientation with reference to center and along the perimeter of the backing plate)(see RF connection point 32, Fig. 2-3, paragraph [0033]);
a third VHF power generator (comprising RF power source 43, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 83, Fig. 3, paragraph [0110]) coupled to the backing plate (comprising 20, Fig. 1-3) at a third radius (i.e. a third radial distance) from the center of the backing plate and at a third azimuth angle (i.e. a third angle orientation on the backing plate, wherein the third azimuth direction is a third angle orientation with reference to center and along the perimeter of the backing plate)(see RF connection point 33, Fig. 2, paragraph [0033]);
a fourth VHF power generator (comprising RF power source 44, Fig. 2, paragraph [0028]-[0029]; comprising RF generator 84, Fig. 3, paragraph [0110]) coupled to the backing plate (comprising 20, Fig. 1-3)  at a fourth radius (i.e. a fourth radial distance) from the center of the backing plate and at a fourth azimuth angle (i.e. a fourth angle orientation on the backing plate, wherein the fourth azimuth direction is a fourth angle orientation with reference to center and along the perimeter of the backing plate) (see RF connection point 34, Fig. 2-3, paragraph [0033]); and
a controller operatively connected to the plasma processing chamber (paragraph [0114]), wherein the controller is programmed to control operation of the first VHF 
a fifth VHF power generator (comprising RF power source 79, Fig. 3, paragraph [0029],[0069]) operated at a frequency (i.e. 13.56 MHZ, paragraph [0069]) different from the frequency provided to the first VHF generator, the second VHF generator, the third VHF generator and the fourth VHF generator (paragraph [0067]-[0069], i.e. frequency provided to first through fourth VHF generator is 40.86 MHZ).
Hammond is silent regarding the controller being programmed to control the fifth VHF power generator and does not explicitly teach and the controller rotates frequencies between each of the first VHF generator, the second VHF generator, the third VHF generator and the fourth VHF generator, wherein the rotating frequencies are at slightly different frequencies; and wherein a first magnetic ferrite block is coupled to the backing plate and positioned adjacent a first edge of the diffuser between the first VHF power generator coupled to the backing plate at the first radius from the center of the backing plate and at the first azimuth angle and the third VHF power generator coupled to the backing plate at the third radius from the center of the backing plate and at the third azimuth angle, a second magnetic ferrite block is coupled to the backing plate and positioned adjacent a second edge of the diffuser between the second VHF power generator coupled to the backing plate at the second radius from the center of the backing plate and at the second azimuth angle and the fourth VHF power generator coupled to the backing plate at the fourth radius from the center of the backing plate and at the fourth azimuth angle.
However, Kudela ’772 teaches a plasma processing chamber (claim 12, Fig. 1B) comprising a first magnetic ferrite block (comprising one of the ferrites 132, Fig. 1B, comprising one of the ferrites 204 Fig. 2A, comprising one of the ferrites 252, Fig. 2B) is coupled to the backing plate (comprising 126, Fig. 1B) and positioned adjacent a first edge of the diffuser (comprising showerhead 128, Fig. 1B) and a second magnetic ferrite block (comprising the other of the ferrites 132, Fig. 1B, comprising the other of the ferrites 204 Fig. 2A, comprising 252, Fig. 2B) is coupled to the backing plate and positioned adjacent a second edge of the diffuser (comprising showerhead 128, Fig. 1B) wherein Kudela ‘772 additionally teaches that the ferrite blocks can have various positions including being positioned on all edges of the backing plate (paragraph [0035]) as well as along the middle of the electrode/diffuser (Fig. 5, paragraph [0047][0051]). Kudela ‘772 teaches that such a configuration can control VHF current to enable plasma uniformity and processing/deposition uniformity (i.e. uniform substrate processing) by compensating for the standing wave effect (paragraph [0040], [0053]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a first magnetic ferrite block (Kudela ‘772: 132, Fig. 1B) coupled to the backing plate (Hammond: 20, Fig. 1-3; Kudela: 126, Fig. 1B) and adjacent a first edge of the diffuser (comprising showerhead 128, Fig. 1B) and a second magnetic ferrite block (comprising the other of the ferrites 132, Fig. 1B, comprising the other of the ferrites 204 Fig. 2A, comprising 252, Fig. 2B) is coupled to the backing plate and positioned adjacent a second edge of the diffuser (comprising showerhead 128, Fig. 1B) view of teachings of Kudela ‘772 to enable controlling VHF current plasma uniformity for uniform substrate processing (Kudela: paragraph [0040], [0053]). Further, since Hammond teaches the first through fifth VHF power generators and Kudela ‘772 teaches various ferrite block configurations including being positioned on all edges of the backing plate (paragraph [0035]) as well as along the middle of the electrode/diffuser (Fig. 5, paragraph [0047], [0051]), limitation “wherein a first magnetic ferrite block is coupled to the backing plate and positioned adjacent a first edge of the diffuser 
Hammond in view of Kudela ‘772 as applied above is silent regarding the controller being programmed to control the fifth VHF power generator and does not explicitly teach and the controller rotates frequencies between each of the first VHF generator, the second VHF generator, the third VHF generator and the fourth VHF generator, wherein the rotating frequencies are at slightly different frequencies.
However, Kudela ‘534 teaches a conventional programmable controller (99, Fig. 2 and 3) programmed to send control signals to each of the RF power sources to control their respective static or time-varying frequencies (paragraph [0081]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program/configure the controller (Hammond: paragraph [0114]) to control the fifth VHF power generator in view of teachings of Kudela ‘534 in the apparatus of Hammond in view of Kudela ‘772 to enable automated control of the fifth VHF generator along with the other VHF generators for uniform substrate processing.
Claim 16 limitation “the controller rotates frequencies between each of the first VHF generator, the second VHF generator, the third VHF generator and the fourth VHF generator, wherein the rotating frequencies are at slightly different frequencies” is interpreted under broadest reasonable interpretation as the controller switches/varies/alternates the frequencies 
Kudela ‘534 further teaches that any one or more of the RF power signals 41, 42, 43 can have time-varying (i.e. rotating) frequencies (paragraph [0074]), wherein such a configuration enables producing a time-averaged spatial uniformity of the electrical field and plasma density that is more uniform than the spatial uniformity at any instant in time (paragraph [0076]).
Further, Kawamura teaches a sequence/method of rotating (i.e. cycling or alternating) applied frequencies to a plurality of power supply sections (3 and 4, Fig. 1 and 2) coupled along a perimeter of an electrode (discharge electrode 2, Fig. 2) such that during a first cycle of power the applied frequency is the same at all the power supply sections (3 and 4, Fig. 1 and 2) and during a second cycle of power the applied frequency at a first power supply section (3, Fig. 1 and 2) is slightly different from the applied frequency at a second power supply section (4, Fig. 1 and 2)  (abstract, paragraph [0020], [0059]-[0062]). Kawamura further teaches that during the first cycle the applied frequency is 60 MHz at all the power supply sections (3 and 4, Fig. 1 and 2, paragraph [0066]) and during the second cycle the applied frequency is 58.5 MHZ at a second power supply section (4, Fig. 1 and 2) while the applied frequency is 60 MHz at a first power supply section (3, Fig. 1 and 2)(paragraph [0066]-[0068]), wherein the frequency applied at the second power supply section (4, Fig. 1 and 2) can vary over time form 58.5 MHz to 59.9 MHz or 60.1 MHz to 61.5 MHz (paragraph [0072]). Kamawura teaches that such a configuration can enable controlling the state of plasma generation to obtain an averaged plasma density over time (paragraph [0072])  and enable making uniform plasma generation over a large surface area (paragraph [0071]).
Additionally, Hammond as discussed in detail above already teaches first through fourth VHF power generators (comprising 81-84, Fig. 2 and 3) applying power along a perimeter of an electrode (as understood from Fig. 2 and 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the controller (Hammond: paragraph [0114]) to rotate frequencies between each of the first VHF generator, the second VHF generator, the third VHF generator and the fourth VHF generator (i.e. varying the applied frequencies that each VHF generator applies to the perimeter of the electrode/backing plate (Hamond: comprising 20, Fig. 1-3) with respect to time (Kudela ‘534: paragraph [0074-[0076])), wherein the rotating frequencies are at slightly different frequencies (i.e. 60 MHz and 58.5 MHz, Kawamura: paragraph [0066], [0068]) in view of teachings of Kudela ‘534 and Kawamura in the apparatus of Hammond in view of Kudela ‘772 and Kudela ‘534 to enable uniform plasma when averaged over time (Kawamaura: paragraph [0020],[0071]; Kudela ‘534: paragraph [0076]).
Response to Arguments
Applicant's arguments filed 04 Nov 2021 have been fully considered but they are not persuasive as further discussed hereunder.
Applicant argues (remarks page 6) regarding U.S.C. 102 rejection of independent claim 5, Hammond fails to teach each of the elements of amended claim 5. Specifically, Hammond is silent as to the first VHF power generator and the third VHF power generator each have VHF fed therein at fixed matches at a first frequency and out of phase from each other at match output, and the second VHF power generator and the fourth VHF power generator each have VHF fed therein at fixed matches at a second frequency and out of phase from each other at match output, wherein the first and second frequencies are different, as recited in Claim 5. In addition, Hammond is silent as to ferrite blocks coupled to the backing place as recited in amended Claim 5.
Examiner responds that independent claim 5 rejection has been modified as necessitated by applicant’s amendments. Currently claim 5 is no longer rejected under U.S.C. 102 therefore applicant’s arguments regarding Hammond and U.S.C. 102 are moot. Currently claim 5 is rejected under U.S.C. 103 as being unpatentable over Hammond in view of Hammond in view of  Reyzelman and Kudela ‘772 and Kudela ‘534, as discussed in detail in claims rejections above, wherein Reyzelman teaches a fixed match, Kudela ‘772 teaches ferrite block configurations, and Kudela ‘534 teaches first and second frequencies and phase offsets as required by claim 5.
In light of the above, independent claims 5 is rejected and depending claim 6 is also rejected. Additionally, new independent claim 16 is rejected as discussed in detail in claims rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek (US 2010/0245214 A1) teaches a plasma processing apparatus (Fig. 1 and 3) and applying two different frequencies in two different locations along a backing plate (306, Fig. 3, paragraph [0041]) (see also Fig. 7A-7C and paragraph [0051]-[0053] for different power supply configurations) with or without phase modulation enabling substantially uniform plasma generation and processing (paragraph [0054]), wherein the different frequencies are close to each other (paragraph [0050]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.